DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filled 02/08/2022 has been entered. Claim 5 has been withdrawn. Claims 1-4 have been amended. Therefore, claims 1-4 remain pending in the application. Previous 35 USC § 112 rejections have been partially withdrawn in light of the applicant’s amendments to the claims. However new 35 USC § 112 rejections have been introduced also as a result of the amendment.

Claim Objections
Claims 1-4 are objected to because of the following informalities:  
Claim 1 line 2 recites the limitation “the underside of the platform”; both “the underside” and “the platform” lacks antecedent basis in the claims. 
Claim 1 line 4 recites the limitation “the space”; there is lack of antecedent basis for this limitation in the claims. 
Claim 1 line 4-5 recites “a rope and handle”; are these the same limitations established in line 2-3 of the claim. 
Claim 2 line 2 recites the limitation “the floor”; there is lack of antecedent basis for this limitation in the claims. 
Claim 2 recites “a pulldown” is it the same as “a magnetic pulldown” in line 1 of claim 1?
Claim 3 line 1 recites the limitation “the back side”; there is lack of antecedent basis for this limitation in the claims. 
Claim 4 line 1 recites the limitation “the upper side”; there is lack of antecedent basis for this limitation in the claims. 
Claim 4 line 2 recites the limitation “the upper end”; there is lack of antecedent basis for this limitation in the claims. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims appear to be narrative in form where it is not clear what exactly is being claimed. Below are none-limiting examples only of indefiniteness issues. The claims in their entirety needs to be reviewed and correct for similar issues in order to clearly point out and distinctly claim the subject matter which the applicant regards as his invention.
Claim 1 recites “A magnetic pulldown (MP), a device to improve an attic ladder; comprising said MP which is a closed ceiling fixture attached to the underside of the platform of said attic ladder”; indefiniteness first arises because the first line of the claim does not make it clear what is being claimed i.e. what is the invention being claimed, is it “A magnetic pulldown” or “a device”. It is not clear what the term “comprising” is referring to; is it the “magnetic pulldown”, the “device” or the “attic ladder”? While the invention is “to improve an attic ladder”, the claim goes on to recite that the MP is a “closed ceiling fixture attached to the underside of the platform of said attic ladder”; where is it not clear of the platform is affixed to the attic ladder and hence positively reciting and requiring the attic ladder. In addition, it is not clear what is meant by “closed ceiling fixture”, does the ceiling in this invention open? Is there an open ceiling configuration? 
Claim 1 recites “avoiding the eye-sore look and potential danger which occurs when a rope and handle are hanging down; and wherein said rope and said handle will not be seen by residents except when an owner wants to gain access to the attic”; while this limitation emphasis on the first half is narrative in nature and is not clear how it further limits the apparatus; the second half does not appear to be true where the handle is indeed seen as shown in fig. 1B and enlarged in fig. 3A. Finally, it is not clear what is being recited positivity versus being recited in an intended use form e.g. are the limitations “avoiding the eye-sore look and potential danger” and “will not be seen by residents except when an owner wants to gain access” intended use limitations? 
Claim 2 recites “a wand with a magnet on its top”; is the term “its” referring back to the “wand” or the “magnet”? 
Claim 2 recites “so that said owner can lower said attic ladder to the floor, which is called a Pulldown”; in addition to a narrative nature of the claim similar to what has been pointed to above, it is also not clear what is being referred to with “which is” i.e. what is the element which is called a Pulldown, and is it different than the pulldown established in the beginning of claim 1.  
Claim 3 recites “magnets on the back side of said handle are attached to metal screws in said MP”; it appears that it is not the case at least in the configuration as shown in fig. 3c; i.e. magnets 8 are not attached to screws 7.
Claim 3 and 4 needs to be reviewed for similar issues. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


As best understood, claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by McCoy, US (2009/0241434).
In light of the indefiniteness issues, the claim limitations are being addressed as best interpreted and understood.
In regards to claim 1 McCoy discloses:
A magnetic pulldown (MP) (80; fig. 1 and 2a), a device (fig. 1) to improve an attic ladder; comprising said MP (80) which is a closed ceiling fixture (38) attached to the underside of the platform (28) of said attic ladder; and wherein a rope (pull cord 30) and a handle (the frame sides surrounding platform 32 on the inner side are considered a handle where a person can handle the cover from any point along said frame) are stored inside of said MP (where the inner frame members as well as the cord 30 are hidden behind cover 38 in the configuration shown in fig. 1); and wherein said rope and said handle are not hanging down into the space below said MP, avoiding the eye-sore look and potential danger which occurs when a rope and handle are hanging down; and wherein said rope and said handle will not be seen by residents except when an owner wants to gain access to the attic (fig. 1).

NOTE Claims 2-4 are unable to be currently examined on the merits (nor indicated allowable) since because of the unclear nature of claim 1. 

Response to Arguments
No arguments were submitted against the prior art rejection. 
Applicant should submit, in any future correspondence, an argument under the heading “Remarks” pointing out disagreements with the examiner’s contentions.  Applicant must also discuss the references applied against the claims, explaining how the claims avoid the references or distinguish from them.
The claims submitted 2/18/2022 should have been submitted as a separate paper as required by 37 CFR 1.4(c).  The paper has been entered.  However, all future correspondence must comply with 37 CFR 1.4.
Additionally, should applicant file any amendments, applicant should make every effort to correctly follow the manner of making amendments as noted below. Section (c), for claim amendments, has been inserted below. To review all sections a-k, please see 37CFR 1.121. 

1.121    Manner of making amendments in applications.
(c) Claims. Amendments to a claim must be made by rewriting the entire claim with all changes (e.g., additions and deletions) as indicated in this subsection, except when the claim is being canceled. Each amendment document that includes a change to an existing claim, cancellation of an existing claim or addition of a new claim, must include a complete listing of all claims ever presented, including the text of all pending and withdrawn claims, in the application. The claim listing, including the text of the claims, in the amendment document will serve to replace all prior versions of the claims, in the application. In the claim listing, the status of every claim must be indicated after its claim number by using one of the following identifiers in a parenthetical expression: (Original), (Currently amended), (Canceled), (Withdrawn), (Previously presented), (New), and (Not entered).
(1) Claim listing. All of the claims presented in a claim listing shall be presented in ascending numerical order. Consecutive claims having the same status of "canceled" or "not entered" may be aggregated into one statement (e.g., Claims 1–5 (canceled)). The claim listing shall commence on a separate sheet of the amendment document and the sheet(s) that contain the text of any part of the claims shall not contain any other part of the amendment.
(2) When claim text with markings is required. All claims being currently amended in an amendment paper shall be presented in the claim listing, indicate a status of "currently amended," and be submitted with markings to indicate the changes that have been made relative to the immediate prior version of the claims. The text of any added subject matter must be shown by underlining the added text. The text of any deleted matter must be shown by strike-through except that double brackets placed before and after the deleted characters may be used to show deletion of five or fewer consecutive characters. The text of any deleted subject matter must be shown by being placed within double brackets if strike-through cannot be easily perceived. Only claims having the status of "currently amended," or "withdrawn" if also being amended, shall include markings. If a withdrawn claim is currently amended, its status in the claim listing may be identified as "withdrawn— currently amended."
(3) When claim text in clean version is required. The text of all pending claims not being currently amended shall be presented in the claim listing in clean version, i.e., without any markings in the presentation of text. The presentation of a clean version of any claim having the status of "original," "withdrawn" or "previously presented" will constitute an assertion that it has not been changed relative to the immediate prior version, except to omit markings that may have been present in the immediate prior version of the claims of the status of "withdrawn" or "previously presented." Any claim added by amendment must be indicated with the status of "new" and presented in clean version, i.e., without any underlining.
(4) When claim text shall not be presented; canceling a claim.
(i) No claim text shall be presented for any claim in the claim listing with the status of "canceled" or "not entered."
(ii) Cancellation of a claim shall be effected by an instruction to cancel a particular claim number. Identifying the status of a claim in the claim listing as "canceled" will constitute an instruction to cancel the claim.
(5) Reinstatement of previously canceled claim. A claim which was previously canceled may be reinstated only by adding the claim as a "new" claim with a new claim number.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIREF M MEKHAEIL whose telephone number is (571)270-5334. The examiner can normally be reached 10-7 Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.M.M/Examiner, Art Unit 3634                                                                                                                                                                                                        
/COLLEEN M CHAVCHAVADZE/Primary Examiner, Art Unit 3634